Citation Nr: 1748915	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-24 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, diagnosed as coronary artery disease, to include as due to herbicide exposure.

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 2, 2015, and in excess of 70 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 2, 2015.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969, and from October 1969 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2010 rating decision denied service connection for a heart disorder and the January 2012 rating decision denied an increased rating for PTSD.  

Regarding the claim for a higher PTSD rating, the Board notes that the RO granted a staged 70 percent rating and a TDIU in a March 2017 rating decision effective December 2, 2015.  The claims remains in controversy because he is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran has been diagnosed with coronary artery disease (CAD).

2.  The Veteran's CAD is presumptively due to his exposure to herbicides.

3.  For the rating period prior to December 2, 2015, the Veteran's PTSD symptoms more nearly approximately occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

4.  For the entire rating period on appeal, the Veteran's PTSD has not been manifested by total social impairment.

5.  For the rating period prior to December 2, 2015, the Veteran's service-connected PTSD disability prevented him from obtaining or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have been met. 
38 U.S.C.A. §1110, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.303, 3.309 (2017).

2.  For the increased rating period prior to December 2, 2015, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  For the increased rating period beginning December 2, 2015, the criteria for a rating in excess of 70 for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  For the increased rating period prior to December 2, 2015, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5103A, 5107, 5110 (West 2014); 
38 C.F.R. § 3.156 (b), 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.302, 20.1100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection for CAD

The Veteran is seeking entitlement to service connection for CAD (also known as ischemic heart disease), which the Veteran attributes to herbicide exposure during his service in Vietnam.

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service connected if the requirements of 38 C.F.R. § 3.307 (a) are met.  38 C.F.R. § 3.309 (e) (2017).

In this case, service personnel records confirm that the Veteran served in the Republic of Vietnam during his active military service.  See DD Form 214.

Additionally, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of CAD.

The evidence weighing against the claim includes a June 2012 VA heart examination, which found that the Veteran did not have ischemic heart disease.  The examiner indicated that a study done in April 2009 indicated "mild decrease in perfusion involving the anterior lateral wall near the apex, redistribution is seen on delayed images.  This would suggest some ischemia."  According to the examiner, this statement did not indicate whether the ischemia was transitory or permanent. Transitory ischemia was noted to occur with arterial spasms that resolved.  Permanent ischemia would indicate a blockage which would be consistent with blocked arteries.  Since no events had occurred in almost 3 years, the examiner opined that it could be assumed that it was transitory.  It was also noted that the only definitive way to confirm or rule out ischemia was to conduct a cardiac cath; however, the examiner stated that the risks would be far greater if only done for the purpose of examination and not for specific medical reasons.

The evidence weighing in favor of the Veteran's claim includes an April 2009 VA cardiology consult note which indicated that the Veteran had undergone a thallium test for his CAD, which found a very mild thallium abnormality and the cardiologist recommended control of his lipids.  

Further, findings of an April 2009 myocardial perfusion test (in Virtual VA), showed mild decrease in perfusion involving the anterior lateral wall near the apex and redistribution was seen on delayed images.  This was specifically noted to "suggest some ischemia."  There was no indication at that time of whether the ischemia was transitory or permanent.

In a June 19, 2009 VA treatment record, it was noted that the Veteran had recently undergone a cardiology workup, which recommended risk modification for "mild coronary artery disease."  The assessment noted CAD and the Veteran was instructed to follow a low cholesterol diet.  

Numerous subsequent VA treatment records list CAD, first diagnosed in June 2009, as a disability on the Veteran's problem list.  

Additionally, in a March 2015 VA treatment record, the Veteran underwent a chest images for lung nodules.  At that time, the heart was normal in size, but coronary artery calcifications were noted.  

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of CAD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for CAD is granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. § 3.102 (2017).

Rating for PTSD-Laws and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 
The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). 
Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran is in receipt of a 50 percent disability rating for PTSD under Diagnostic Code 9411 for the entire increased rating period on appeal.  A 50 percent disability rating requires evidence of the following: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.). 

The criteria for a 100 percent rating are:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
38 C.F.R. § 4.130, Diagnostic Code 9411. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 11, 2014, the DSM-5 is not applicable to this case.  
In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board recognizes that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2017).

The Veteran maintains that his service-connected PTSD disability is more severe than what is contemplated by the currently assigned 50 and 70 percent ratings. 

The evidence includes VA treatment records dated in November and December 2011 which show that the Veteran experienced thoughts of suicide.  

The Veteran was afforded a VA examination in December 2011.  During the evaluation, the Veteran reported being unemployed for the last 10 years.  He stated that, when he was working, he had arguments with customers and reported his relationship with co-workers as "fair."  Current symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, and suicidal ideation.  He was also noted to have markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others and restricted range of affect.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 60 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a November 2015 VA PTSD examination, the examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  During the evaluation, the Veteran reported that he had a troubled relationship with his wife.  He also indicated that he spent most of his time alone, lacked motivation to do things at home, and mostly watched television. The Veteran reported that he last was last employed in 2000 at a company that sold mobile homes.  He stated he was removed from working in the office because of his "bad attitude," explaining that customers were verbally abusive.  The Veteran also endorsed having suicidal ideation "two, three days ago," but denied intent and plan.  Current symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and disorientation to time or place. 

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the rating period prior to December 2, 2015, the evidence is at least in equipoise as to whether the criteria for a higher rating of 70 percent is warranted, as the Veteran's PTSD disability symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, judgment, thinking, and mood.  As discussed in detail above, the Veteran has experienced symptoms of anxiety, near-continuous depression, chronic sleep impairment, and suicidal ideation.  The Veteran was also found to have specific symptoms contemplated by the 70 percent rating criteria, including difficulty in establishing and maintaining effective work and social relationships.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the rating period prior to December 2, 2015.

The Board further finds that, for the entire rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that weight of the lay and medical evidence shows that his PTSD symptoms do not demonstrate total social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating, granted herein.  The Veteran does experience disturbance of motivation and mood (depression and anxiety), and difficulty sleeping, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's near-continuous depression, anxiety, intermittent suicidal ideation, and difficulty in establishing and maintaining relationships, which are all symptoms contemplated under the 70 percent rating criteria.  

Further, although the Veteran has reported some difficulty with his wife and children, he has remained married for 20 years.  During the December 2015 VA examination, the Veteran indicated that he also spoke to friends on the phone.  The December 2015 VA examiner further noted that the Veteran's attitude was cooperative and polite.  His speech was clear, coherent, and relevant.  Thought processes were logical, linear, and goal-oriented.  Moreover, although the Veteran has been found to have some social isolation and decreased motivation, at no time during the appeal period have any examiners indicated that the Veteran's PTSD resulted in total social impairment.  For these reasons, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.

Regarding a TDIU, the Board notes that in a March 2017 rating decision, the RO granted entitlement to a TDIU based on the Veteran's PTSD and hearing loss disabilities effective December 2, 2015.  The effective date was based on the Veteran having met the schedular criteria for a TDIU as of that date.

Pursuant to this decision, the Board has granted a 70 percent rating for PTSD for the entire increased rating period on appeal prior to December 2, 2015.  As such, the Board finds that the Veteran now meets the criteria for a grant of TDIU on a schedular basis for the increased rating period prior to December 2, 2015.  See 
38 C.F.R. § 4.16 (a).


ORDER

Service connection for coronary artery disease is granted. 

For the rating period prior to December 2, 2015, a 70 percent rating, but no higher, for PTSD is granted.

For the rating period beginning December 2, 2015, a rating in excess of 70 for PTSD is denied.

A TDIU for the rating period prior to December 2, 2015 is granted.




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


